UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1451


DEREK N. JARVIS; SHIRLEY J. PITTMAN,

                Plaintiffs - Appellants,

           v.

GRADY MANAGEMENT, INCORPORATED; DUFFIE, INCORPORATED; APRIL
LANE JOINT VENURES; MONTGOMERY COUNTY GOVERNMENT/MONTGOMERY
COUNTY EXECUTIVE; MONTGOMERY COUNTY HOUSING AND COMMUNITY
AFFAIRS OFFICE; MONTGOMERY COUNTY ATTORNEY’S OFFICE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-00280-PJM)



                               No. 10-1550


In Re:   DEREK N. JARVIS; SHIRLEY J. PITTMAN,

                Petitioners.




     On Petition for Writ of Mandamus.       (8:09-cv-00280-PJM)


Submitted:   August 26, 2010                 Decided:   August 31, 2010
Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No.   10-1451  dismissed;   No.       10-1550   petition   denied   by
unpublished per curiam opinion.


Derek N. Jarvis, Shirley J. Pittman, Appellants/Petitioners Pro
Se.     Charles Lowell Frederick, COUNTY ATTORNEY’S OFFICE,
Rockville, Maryland; Edward P. Henneberry, ORRICK, HERRINGTON &
SUTCLIFFE, LLP, Washington, DC; John Benjamin Raftery, OFFIT
KURMAN, PA, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Derek N. Jarvis and Shirley J. Pittman appeal from the

district court’s order, in their civil action, directing them to

file a supplement to their amended complaint that contains a

short, plain statement of facts, as required by Fed. R. Civ. P.

8(a)(2).    Appellants seek to appeal this order.                      This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain     interlocutory          and     collateral      orders,     28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,    337    U.S.      541,   545-46      (1949).       The   order

appealed     is     neither       a    final        order       nor    an     appealable

interlocutory or collateral order.                   Accordingly, we dismiss the

appeal for lack of jurisdiction.

            Appellants      have      also       filed   a   petition       for   writ   of

mandamus seeking this court to compel the district court judge

to recuse himself from their proceeding below.                         Mandamus relief

is available only when the petitioner has a clear right to the

relief sought.       In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).             Further, mandamus is a drastic remedy

and should only be used in extraordinary circumstances.                           Kerr v.

United    States   Dist.    Court,        426     U.S.   394,    402   (1976);      In   re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).                       Appellants have not

made such a showing.         Accordingly, we deny the petition for writ

of mandamus.       We dispense with oral argument because the facts

                                             3
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                  No. 10-1451 DISMISSED
                                            No. 10-1550 PETITION DENIED




                                    4